Title: Suffolk Sessions July 1766.
From: Adams, John
To: 


       Dominus Rex vs. Francis Keen, for stealing Cask Molosses.
       Dus. Rex vs. Mary Gardiner, for a common Scold, Quarreller and Disturber of the Peace.
       Sewal. Hawkins—a common Scold is punishable by putting into the Ducking Stool. Prosecutions rare, ’tho the offence frequent. Other Crimes, not prosecuted here, as forestalling, Regrating &c.
       Wescan. She gets drunk sometimes, and then curses and swears at her Husband, all Night, for several Nights together, and quarrells with her Neighbours.
       Three Instances of Drunkeness prove a common Drunkard, 3 Acts of Barratry, prove a common Barrator, 3 Instances of Disceit, will prove a common Cheat. So 3 Instances of Brawling and Scolding to the common Disturbance of the Neighbourhood, proves a common Scold.
      